DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment filed on June 9,2022 and Supplemental Amendment filed on July 5, 2022 are acknowledged. 
2.2.	As a result of both Amendments Claims 3 and 4 have been canceled, Claims 1,2,5  and 8 have been amended by introducing limitations of Claim 3 and to exclude method for production of polyester by transesterification reaction. Applicant's also added new limitation with respect to presence of catalyst. Claim 8 has been amended for clarity. Support for the Amendment to Claim 1 has been found in canceled Claim 3 and Applicant's Specification ( see PG PUB US 2021/0017331[0031]). Therefore, no New Matter has been added with instant Amendment. 
2.3.	It is noted that due to the Amendment to Claim 1 with respect to exclusion alternative method for preparing polyester by transesterification reaction scope of Applicant's claim 1 has been changed which required additional consideration and search. Consequently, it is appropriate to make instant Action Final. 
                         Specification
    Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
        In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure filed on July 5,2022  is objected to because :  
	 Abstract is lacking description of the monomers ( acids and diols) used to make polyester and processing steps and conditions (temperature, monomers ratio, pressure, catalyst and any other specific additives, if applicable) which are required to make this polyester. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC §  103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian (US 6,140,422) in view of   RIECKMANN et al " Poly(Ethylene Terephthalate) Polymerization – Mechanism, Catalysis, Kinetics, Mass Transfer and Reactor Design", Chapter II, Modern Polyesters: Chemistry and Technology of Polyesters and Copolyesters. 2003, pp. 32-115.- reference attached.
4.1.	Regarding Claims 1-2 and 5-9, Khanarian disclosed method for preparing polyester in presence of catalyst, for example, Germanium oxide( see col.5, ln. 58-68 and col. 6, ln.1-15), wherein method comprises step of esterification (see Terephthalic process – col. 8 and 9) with following step of polycondensation (see col.8) and additional step of SSP( Solid Step Polycondensation) – see col.9 , wherein polyester may comprise TA ( terephthalic dicarboxylic acid), Isosorbide in the amount from about 0.25 mole% to about 40 mole% ( see col. 3, ln. 8-13)  and exemplified polyester comprising Isosorbide in the amount of 6 mole % in polyester, which translates to 12 mol% of " total diol" ( see Example 1, col.26, ln. 48-52) and also provided Example 4, wherein content of Isosorbide was 3 mol% based on polyester or 6 mol% based on " total diol".
4.2.	Regarding initial ratio of diacid(s) monomers to diol(s) monomers Khanarian teaches that( see col.5, ln. 26): "  The amount of diol and diacid or dimethyl ester thereof are  desirably chosen so that the final polymeric product contains the desired amounts of the various monomer units, desirably with equimolar amounts of monomer units derived from the diols and the diacids" and that" The diol monomers ( e.g., ethylene glycol and isosorbide) are volatile and distill from the reactor as the polymerization proceeds. Therefore, an excess of these diols is desirably charged to the reaction to obtain a polymer, and the amounts must be adjusted according to the characteristics of the polymerization vessel, such as the efficiency of the distillation column and the efficiency of monomer recovery and recycle. Such modifications in the amounts of monomers and the like in accordance with the characteristics of a reactor are readily made by practitioners in the art." – see col.7, ln. 25-35. Therefore, even though that Khanarian does not specificly disclosed ratio  of TA ( terephthalic acid) to all diols as claimed by Applicant in range from 1 to 1.01-1.04 , reference provide sufficient teachings to one of ordinary skill in the art to minimize excess of diols close to equimolar amounts, or other words, 1 to 1 ratio of acid(s) to diol(s) as initial  ratio and also adjust this ratio if necessary due to volatility of  monomers. In this respect note that Applicant's claim 1 does not exclude adding additional amounts of monomers during polymerization. 
	Therefore, it would be obvious for one or ordinary skill in the art to adjust ratio of acid(s)  and diol(s)  by routine optimization in order to obtain polyester with equimolar amounts of monomeric units and  with high molecular weight and adjust this ratio during polymerization based on loses of volatile diols as taught by Khanarian. 
4.2.	However, RIECKMANN teaches that during esterification step  initial  ratio of acid(s) to glycol(s) is adjusted to level from 1.05 to 1.15.
	Therefore, Khanarian combined with RIECKMANN rendered obvious scope of Applicant's Claim 1 as established in the art :" a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ".
4.2.	Regarding Claim 2 Khanarian stated that polycondensation catalyst can be added before or after esterification step ( see col.9, ln.10-15) : " A polycondensation catalyst (e.g., Sb(III) or TI(IV) salts) is still desirable to achieve a high molecular weight polymer. The catalyst that is needed to achieve a high molecular weight can be added after the esterification reaction, or it can be conveniently charged with the reactants at the beginning of the reaction".
4.3.	Regarding  Claims 5 and 6 Khanarian  teaches that during polymerization, after transesterification step ( see col.26, ln. 30-45) : ", The reaction is heated to 285° C. over a period of about 2 hours. Vacuum is then gradually applied using a multi-vane vacuum pump with 20 horse-power blower. The attainment of full vacuum, preferably less than 1 Torr, takes approximately 1 hour. During this time, ethylene glycol distills off, and a low  molecular weight polymer forms. The molten polymer is heated under vacuum at 285° C. for about 2 hours, ..". Therefore, Khanarian teaches holding polymer after transesterification step and before finishing polycondensation step at reduced pressure (note that (1 Torr = 1 mmHg) for about 2 hours – both ranges for disclosed pressure and time are overlapping with ranges claimed by Applicant.  Reduced pressure of about 1 Torr is also applied during rest of the polycondensation step. 
Therefore, Khanarian renders obvious Applicant's claimed subject matter as claimed by Applicant in Claims 5 and 6 as established in the art: " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
4.4.	Regarding Claim 8 Khanarian teaches that (see col.26, ln. 40-43): " The molten
polymer emerges as a strand that when cooled through immersion in a cold water trough can be chopped into pellets". Therefore, because polyester will undergo crystallization during exposure water, it would be expected that water would remove unreacted material as claimed by Applicant in Claim 8 until unexpected results to the contrary can be shown. 
4.5.	Regarding Claim 9 Khanarian disclosed that after SSP polyester may have IV (inherent viscosity) of 0.8 dL/g or higher. 
Response to Arguments
5.	Applicant's arguments filed July 5, 2022  have been fully considered but they are moot in view of New Grounds of Rejections and also not persuasive.
6.    It is noted that Applicant's principal argument based on alleged presence of unexpected results associated with claimed range of initial ratio 1:1.01 to 1:1.04.   Applicant stated that: " Applicant has amended independent claim 1 to recite the limitation of now-canceled dependent claim 3, i.e., that an initial mixing molar ratio of the dicarboxylic acid and the diol is between 1: 1.01 and 1: 1.04. As the specification of the present application describes, "by adjusting the content the dicarboxylic acid  the diol according to this ratio before starting the reaction ... a content of the dicarboxylic acid and the isosorbide remaining in the resin is remarkably reduced, thereby resulting in the resin having excellent transparency, and little deterioration of physical properties such as yellowing, etc., at the time of molding". 
	In response for this argument note that it is unclear what constitute "  excellent transparency, and little deterioration of physical properties such as yellowing, etc., at the time of molding" because no criteria what is "the excellent transparency"  and "little deterioration of physical properties such as yellowing " has been set by Applicant's Specifications or claims. In addition, note that  it is clear from Examples provided by Applicant's Specification, that higher initial ratio of Comparative Examples associated with presence of higher amounts of ethylene glycol and isosorbide in comparison with Examples 1-3. For this reason , it would be expected that residual amounts of volatile compounds, including isosorbide will be higher in final polyester of similar viscosity. 
	However, because Khanarian combined with RIECKMANN  do teach ratio of 1 to 1.05-1.15  and because no unexpected results in comparison with any points of this ratio and  ratio claimed Applicant have been shown,  Applicant's arguments were found unpersuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765